1
2
                                            JS6
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
     JASON EDWARD TOPPER,                         Case No. CV 17-07933 MWF (SHK)
12
                                  Petitioner,
13
                                                  JUDGMENT
14
                         v.
15
     W.L. MONTGOMERY, Warden,
16
                                 Respondent.
17
18
19         Pursuant to the Order Accepting Findings and the Recommendation of the
20   United States Magistrate Judge,
21         IT IS HEREBY ADJUDGED that this case be DISMISSED with prejudice.
22
23   Dated: August 29, 2019
24
                                          MICHAEL W. FITZGERALD
25                                        United States District Judge
26
27
28
